Case 6:19-cv-00436-CEM-GJK Document 10 Filed 03/16/19 Page 1 of 2 PageID 143




                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    ORLANDO DIVISION


    KRIS ROMANDETTI and LEADING                  EDGE
    MEDICAL CONSULTING, LLC
                                                            Case No.: 6:19-cv-436-Orl-41GJK
            Plaintiffs,
    vs.
    FIRST CHOICE HEALTHCARE SOLUTIONS, INC.
            Defendant.

               PLAINTIFFS’ NOTICE OF WAIVER OF STATUTORY RIGHT
                   TO SEEK REMAND PURSUANT TO 28 U.S.C. § 1447

          Plaintiffs Kris Romandetti and Leading Edge Medical Consulting, LLC respectfully

   give notice to the Court that they hereby waive their 30-day period to file a motion to remand

   this case to state court for procedural defects under 28 U.S.C. § 1447(c) (“A motion to

   remand the case on the basis of any defect other than lack of subject matter jurisdiction must

   be made within 30 days after the filing of the notice of removal under section 1446(a).”). To

   the extent the Court is satisfied of its subject matter jurisdiction, Plaintiffs are content to

   litigate this case in the U.S. District Court for the Middle District of Florida.


   Dated: March 16, 2019.

                                               Respectfully submitted,


                                               /s/ Taylor F. Ford
                                               Taylor F. Ford
                                               Florida Bar No.: 0041008
                                               Dustin Mauser-Claassen
                                               Florida Bar No.: 0119289
                                               KING, BLACKWELL, ZEHNDER & WERMUTH, P.A.
Case 6:19-cv-00436-CEM-GJK Document 10 Filed 03/16/19 Page 2 of 2 PageID 144




                                                P.O. Box 1631
                                                Orlando, FL 32802-1631
                                                Telephone: (407) 422-2472
                                                Facsimile: (407) 648-0161
                                                tford@kbzwlaw.com
                                                dmauser@kbzwlaw.com
                                                Counsel for Plaintiffs Kris Romandetti and
                                                Leading Edge Medical Consulting, LLC


                                   CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that, on March 16, 2019, I electronically filed the foregoing

   document with the Clerk of the Court by using the CM/ECF system, which will send a notice

   of electronic filing to all counsel of record.

                                                /s/ Taylor F. Ford
                                                Taylor F. Ford
                                                Florida Bar No.: 0041008




                                                    -2-
